Title: To George Washington from Major General Alexander McDougall, 1 June 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir,
          Continental Village [N.Y.] June 1st 1779, 9 A.M.
        
        yesterday at one P.M. the Enemies Vessells in great numbers as per margin came up as far Haverstraw Bay, and Landed about 15,00 men at Tallars point. The Van of his Vessells is near the Ferry—Two prisoners taken last night agree in the account that the Enemies detachment had returned from Virginia, and did not land at Newyork, and compose apart of their Army now on the River. The Block-House on the west side of the Ferry was not so far advanced as to render it prudent to put a Garrison in it, and it was in such forwardness, that the Enemy might in a few days make a Post of it, which would give us infinite trouble. To prevent this I ordered it to be burned. The work on the East side embarasses the Enemy, and he seems reluctant to pass it—Nothing new this morning from the Enemy. Parsons Brigade is on its March from Bedford to Fish-Kill. The two Carolina regiments I have ordered to fall back into west-Point; the Militia of Ulster is also ordered in and Col. Malcom goes with them. I trust if the Enemy attempt those works by storm; he will be so cripled as not to appear in the Field again in America. Col. Gouvion was there yesterday and reports to me, that the state of the works the temper & Harmony of the Garri[s]ons are very Promasing. All the Stores of any moment are moved from hence & those at Fish-Kill are moving as fast as we can. The Enemy are in great Force, Generals Clinton Kniphausen and Van [Vaughan] are with the army. I am Your Excellenies very Hble Servant
        
          P.S. This geos via of Fish Kill.
        
      